Title: To James Madison from Stephen Moylan, 11 December 1799
From: Moylan, Stephen
To: Madison, James


Sir
Phila. Decemr. 11th 1799
The lease I have of your house terminates the 2nd of May next, Mr Sansom & others have built I believe 23 houses on the back of the lot where Mr Morris had built his large house, the rent of them is 200 dollars a year, they are in the modern taste. If you will accept that rent for the house I live in, I will not quit it. I give you this early notice, that your agent here, may be on the look for a tenant if my offer is not approved of by you.
I have paid the taxes for 1798 & of this year, which will be substracted [sic] from the rent due to you when Called for. I am respectfully Sir your obedt. sert
Stephen Moylan
